In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00090-CV


                         EVANGELOS PAGONIS, APPELLANT

                                            V.

                          CATHERINE THOMAS, APPELLEE

                             On Appeal from the County Court
                                   Hartley County, Texas
                 Trial Court No. 645, Honorable Ronnie Gordon, Presiding

                                    August 10, 2015

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Evangelos Pagonis, appeals the Hartley County Court’s judgment, on

trial de novo from the Justice Court of Hartley County, granting Thomas’s motion to

dismiss filed pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code.

On appeal, he contends, it seems, that both courts erred by dismissing his action

against Thomas. In doing so, he relies heavily on a recitation of the factual basis for his

suit in which he claims Thomas stole a calendar from his cell. We will vacate the county

court’s judgment and dismiss the instant appeal for want of jurisdiction.
                             Factual and Procedural History


      On July 26, 2013, Pagonis, an inmate proceeding pro se, brought in the Justice

Court of Hartley County a theft action against Thomas, a correctional officer at the unit

at which Pagonis is housed. Thomas filed her answer and a Chapter 14 motion to

dismiss, the latter of which the justice court granted by order signed September 26,

2013. Thereafter, Pagonis made efforts in appealing the justice court’s judgment of

dismissal to the Hartley County Court by filing documents in the county court.


      Pagonis also filed a petition for writ of mandamus in the 69th District Court,

asking that court to compel the District/County Clerk of Hartley County to accept his

notice of appeal from the justice court’s judgment. The district court denied his petition

on September 18, 2014, noting that Pagonis had failed to perfect his appeal from the

justice court. The district/county clerk reminded Pagonis by letter dated October 22,

2014, that he had not perfected his appeal from the justice court to the county court. On

December 5, 2014, the county court signed a judgment granting Thomas’s Chapter 14

motion to dismiss and dismissing Pagonis’s action as frivolous. Pagonis now attempts

to appeal from the county court’s dismissal to this Court. We will dismiss his purported

appeal.


                                     Applicable Law


      “A party may appeal a judgment by filing a bond, making a cash deposit, or filing

a sworn statement of inability to pay with the justice court within [twenty-one] days after

the judgment is signed or the motion to reinstate, motion to set aside, or motion for new

trial, if any, is denied.” TEX. R. CIV. P. 506.1(a) (emphasis added). A person seeking to

                                            2
perfect appeal may satisfy this requirement by timely filing with the justice court the

same statement of inability to pay that he filed with the original petition in justice court.

TEX. R. CIV. P. 506.1(d)(1). Nonetheless, Rule 506.1(a) makes it clear that another

sworn statement of inability to pay must be filed—or re-filed, if using the same

statement—with the justice court within twenty-one days after judgment was signed in

that court. Only when a party files in accordance with these rules a bond, cash deposit,

or statement of inability to pay does he perfect an appeal from a justice court’s

judgment. TEX. R. CIV. P. 506.1(h). An appeal must not be dismissed for defects or

irregularities in procedure, either of form or substance, without allowing the appellant,

after [seven] days’ notice from the court, the opportunity to correct such defect. TEX. R.

CIV. P. 506.1(g).


                                          Analysis


       Pagonis cites two documents by which he claims to have complied with the rules

regarding perfection of an appeal from a justice court’s judgment. First, he directs us to

an entry from the justice court’s cause activity list dated July 29, 2013, on which date

the justice court noted the filing of Pagonis’s application to proceed in forma pauperis.

To the extent we would even consider an entry such as this, we note that such

acknowledgement of filing precedes the date of judgment and appears to relate to the

filing of Pagonis’s petition in justice court, not as a means of perfecting his appeal from

the not-yet-signed judgment in that cause. As stated, a plain reading of Rule 506.1(a)

indicates that the rules require that a party wishing to appeal file another statement of

inability to pay—even if it is substantively the same statement—after the justice court

signs its judgment. To conclude that Pagonis perfected appeal from a judgment by

                                             3
filing the required statement of inability to pay when he filed his original action would

mean that appeal from every judgment involving an indigent party is perfected upon

filing of the action itself—before the judgment is ever signed—and would render Rule

506.1’s perfection requirements meaningless.                     We decline to adopt such an

interpretation of the rules. See Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue, 271
S.W.3d 238, 256 (Tex. 2008) (observing that courts should not interpret a provision “in a

manner that renders any part of the statute meaningless or superfluous”).


        Second, Pagonis cites to his statement of inability to pay first filed with the justice

court on July 26, 2013, in relation to his then-pending action in that court—presumably

the statement noted as filed on July 29 in the justice court’s cause activity list—and later

filed on February 7, 2014, with the district/county clerk, after the justice court dismissed

his action. In neither filing, does Pagonis comply with the specific rules for perfecting an

appeal from the justice court’s judgment. Again, the filing in the justice court precedes

the date judgment was signed by that court.                 Further, filing the statement with the

district/county clerk on any date would not serve to perfect appeal when the rules

require filing of the statement in the justice court. We do note, however, that Pagonis

filed his statement with the district/county clerk on February 7, 2014, after the county

court purportedly dismissed his cause and well outside the twenty-one-day period

following the signing of the justice court’s order.1



        1
          We note that Thomas takes the position that Pagonis was given seven days’ notice of the defect
by the 69th District Court’s order on his petition for writ of mandamus relating to this matter but filed as
another cause. Indeed, it appears that the district court’s order denying Pagonis’s petition signed
September 18, 2013, does alert Pagonis to the fact that he has not filed his statement of inability to pay
with the justice court clerk—instead, he filed it with the district/county clerk. Having determined that
Pagonis did not perfect his appeal from the justice court by filing a statement of inability to pay with the
justice court at any time following its judgment, we need not and do not pass on whether the district

                                                     4
        Compliance with the rules regarding perfection of an appeal from a justice court’s

judgment has been treated as a jurisdictional prerequisite. See Almahrabi v. Booe, 868
S.W.2d 8, 10 (Tex. App.—El Paso 1993, no writ) (characterizing requirements under

previous version of rules as jurisdictional); see also Coomer v. Alvarez, No. 07-12-

00544-CV, 2014 Tex. App. LEXIS 3455, at *5 (Tex. App.—Amarillo Mar. 28, 2014, pet.

denied) (mem. op.) (same). This means that Pagonis, by failing to satisfy Rule 506.1’s

requirements, never invoked the jurisdiction of the county court. See Coomer, 2014

Tex. App. LEXIS 3455, at *8–9. That said, the county court’s order granting Thomas’s

Chapter 14 motion to dismiss is void. We lack jurisdiction to consider the merits of an

appeal from a void judgment. See Mellon Serv. Co. v. Touche Ross & Co., 946 S.W.2d
862, 864 (Tex. App.—Houston [14th Dist.] 1997, no writ).


                                             Conclusion


        In the absence of a perfected appeal, the county court was without jurisdiction to

entertain Pagonis’s appeal from the justice court’s dismissal of his action, and this Court

likewise lacks jurisdiction over the appeal.              See Almahrabi, 868 S.W.2d at 10.

Accordingly, we vacate the county court’s judgment and dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(e).


                                                        Mackey K. Hancock
                                                            Justice




_______________________
court’s order on Pagonis’s petition for writ of mandamus would serve as seven days’ notice “by the court”
required by Rule 506.1(g).

                                                   5